Case 6:19-cv-00436-CEM-GJK Document 8 Filed 03/16/19 Page 1 of 2 PageID 138




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


   KRIS ROMANDETTI and LEADING                EDGE
   MEDICAL CONSULTING, LLC
                                                         Case No.: 6:19-cv-436-Orl-41GJK
          Plaintiffs,
   vs.
   FIRST CHOICE HEALTHCARE SOLUTIONS, INC.
          Defendant.

              PLAINTIFFS’ NOTICE OF PENDENCY OF RELATED ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

    X    IS             related to pending or closed civil or criminal case(s) previously filed in
                        this Court, or any other Federal or State court, or administrative
                        agency as indicated below:

                        Romandetti v. First Choice Healthcare Solutions, Inc., No. 05-2019-
                        CA-014669 (Fla. 18th Cir. Ct.), brought originally in the Circuit Court
                        of the Eighteenth Judicial Circuit, Brevard County, Florida on
                        February 1, 2019 and removed to this Court on March 8, 2019.


         IS NOT         related to any pending or closed civil or criminal case filed with this
                        Court, or any other Federal or State court, or administrative agency.


         I further certify that I will serve a copy of this Notice of Pendency of Other Actions
  upon each party no later than fourteen days after appearance of the party.

  Dated: March 16, 2019.

                                            Respectfully submitted,


                                            /s/ Taylor F. Ford
                                            Taylor F. Ford
                                            Florida Bar No.: 0041008
Case 6:19-cv-00436-CEM-GJK Document 8 Filed 03/16/19 Page 2 of 2 PageID 139




                                               Dustin Mauser-Claassen
                                               Florida Bar No.: 0119289
                                               KING, BLACKWELL, ZEHNDER & WERMUTH, P.A.
                                               P.O. Box 1631
                                               Orlando, FL 32802-1631
                                               Telephone: (407) 422-2472
                                               Facsimile: (407) 648-0161
                                               tford@kbzwlaw.com
                                               dmauser@kbzwlaw.com
                                               Counsel for Plaintiffs Kris Romandetti and
                                               Leading Edge Medical Consulting, LLC


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on March 16, 2019, I electronically filed the foregoing

  document with the Clerk of the Court by using the CM/ECF system, which will send a notice

  of electronic filing to all counsel of record.

                                               /s/ Taylor F. Ford
                                               Taylor F. Ford
                                               Florida Bar No.: 0041008




                                                   -2-
